Citation Nr: 0002464	
Decision Date: 01/08/00    Archive Date: 02/02/00

DOCKET NO.  95-07 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

What evaluation is warranted for the period from March 24, 
1993, for post-surgical residuals of a pilonidal cyst of the 
lower back.


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1958 to November 
1958 and from January 1963 to December 1964.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1994 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, which granted service connection for postoperative 
residuals of a pilonidal cyst at a noncompensable evaluation.
 
The Board remanded this case previously in August 1996 for 
further development.  

During the course of the appeal the veteran raised the issue 
of entitlement to service connection for a peripheral 
neuropathy as secondary to a service-connected pilonidal 
cyst, and entitlement to the reimbursement of medical 
expenses incurred in association with treatment for his 
pilonidal cyst.  These issues are not currently developed or 
certified for appellate review.  Accordingly, they are 
referred to the regional office for appropriate development 
and adjudication.


FINDINGS OF FACT

Since March 24, 1993, there has been no objective evidence of 
an identifiable scar, loss of motion, or other functional 
impairment of the lower back due to post-operative residuals 
of a pilonidal cyst.


CONCLUSION OF LAW

The criteria for a compensable rating for post-operative 
residuals of a pilonidal cyst since March 24, 1993, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 
4.118, Diagnostic Code 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The service medical records show that a pilonidal cyst was 
removed from the veteran's lower back.

VA outpatient treatment records from 1990 to 1993 are 
negative for treatment of a pilonidal cyst of the lower back.

In January 1994, the RO granted the veteran's claim for 
entitlement to service connection for post-operative 
residuals of a pilonidal cyst of the lower back and assigned 
a noncompensable rating effective from March 24, 1993.  The 
veteran timely appealed this issue.

As noted in the introduction, the Board remanded this case in 
August 1996 for further development, to include scheduling an 
examination of the post-operative residuals of a pilonidal 
cyst of the lower back.  

In October 1996, the RO requested medical records from James 
Mercer, M.D., and Barry Galbrath, M.D.  The RO sent the 
medical requests to the addresses provided by the veteran.  
The RO did not receive responses from Dr. Mercer or Dr. 
Galbrath. 

In October 1996, the veteran informed the RO that he was 
incarcerated and unable to attend an examination at the VA 
Medical Center.  Furthermore, he refused to be examined by 
the prison medical staff.  

In July 1998, the RO contacted the Federal Correctional 
Institution where the veteran was incarcerated and attempted 
to arrange a physical examination for the post-operative 
residuals of the pilonidal cyst.  

In July 1998, the Federal Correctional Institution denied the 
RO's request.  The prison representative explained that the 
Bureau of Prisons medical staff was not available for 
conducting physical examinations on inmates for matters 
unrelated to their care while incarcerated.  The prison 
representative offered to provide the facilities necessary 
for an outside physician to enter the prison and perform an 
examination.

According to the August 1998 supplemental statement of the 
case, the RO contacted the VA Medical Center for assistance 
in scheduling a fee basis physician to conduct an examination 
at the prison.  The VA Medical Center spokesperson, however, 
indicated that it did not have the physicians or the 
resources to conduct an examination at the prison.

In October 1998, the veteran informed the RO that he no 
longer experienced post-operative residuals of a pilonidal 
cyst, and that it was cured many years ago.  

As for the "[pilonidal] cyst", I no 
longer have one, it was cured by Dr. R.R. 
Mesina many years ago.  My claim is not 
for that, it is for the damage and pain 
and suffering [p]hysical and [m]ental 
destruction it caused me by going uncured 
and virtually untreated while in service 
and being discharged with a chronic 
condition still existing.  (P. 5).

As noted in the Introduction, he further explained that he 
developed peripheral neuropathy, and a number of other 
problems, secondarily to his pilonidal cyst, and that he was 
entitled to reimbursement since discharge to the time that 
the pilonidal cyst was cured.

Analysis

The veteran is appealing the original disability evaluation 
assigned following an award of service connection, and, as 
such, the claim for a compensable evaluation for post-
surgical residuals of a pilonidal cyst of the lower back is 
well grounded.  38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 
Vet. App. 218, 224 (1995).  Moreover, in such a case as this 
it is not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).  
After reviewing the evidence, the Board is satisfied that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and that no further 
assistance is required to comply with the duty to assist him 
mandated by 38 U.S.C.A. § 5107(a).  

This duty requires VA to undertake reasonable efforts to 
provide him with a compensation examination to rate his 
service-connected disability, though such an examination 
would be subject to the limitations imposed by his 
incarcerated status pursuant to 38 U.S.C.A. § 5107(a) and 
Bolton v. Brown, 8 Vet. App. 185 (1995).  

Where there is a well-grounded claim for disability 
compensation but medical evidence accompanying the claim is 
not adequate for rating purposes, a Department of Veterans 
Affairs examination will be authorized.  38 C.F.R. § 3.326 
(1999).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
and a claimant, without good cause, fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record. 38 C.F.R. § 3.655 (1999).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc. Supra.

To this end, the case was remanded to the RO in August 1996 
so that it could arrange a medical examination.  In this 
regard, the veteran refused to be examined by a prison staff 
physician.  Furthermore, the Federal Correctional 
Institution, where the veteran was incarcerated, informed the 
RO that it would not examine the veteran for VA purposes, 
although it would allow an outside private physician on its 
premises to examine him.  In response to the RO's subsequent 
request to send a fee basis examiner to the prison, the VA 
Medical Center refused to do so because it did not have the 
staff or the resources.  

The Board finds that the RO made a reasonable effort in good 
faith to schedule an examination of the veteran.  Therefore, 
the VA's duty to assist in developing his well-grounded claim 
has been discharged.  Furthermore, based on the relevant 
evidence that has been properly developed, the Board finds 
that an examination is not necessary to reach a decision in 
this case.  Accordingly, no further assistance is required to 
comply with VA's duty to assist.  Id.  The case is thus ready 
for appellate review, and the veteran's service-connected 
disability will be rated based on the picture presented by 
medical reports of record.  See Bolton.

Where there is a question as to which evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

The veteran currently is assigned a noncompensable evaluation 
for his post-surgical residuals of a pilonidal cyst of the 
lower back under the provisions of 38 C.F.R. § 4.118, 
Diagnostic Code 7805.  Under that diagnostic code, scars may 
be evaluated on the basis of any related limitation of 
function of the body part they affect; in this case the lower 
back.  

Here, the VA outpatient records are negative for treatment of 
a post-surgical scar of the lower back.  Thus, there is no 
medical evidence that the post-surgical scar is adherent, 
poorly nourished, ulcerated, painful, or tender.  Moreover, 
there is no evidence of weakness, pain, limitation of motion 
or other impairment of the lower back resulting from the 
surgery to remove the pilonidal cyst.  Significantly, the 
veteran conceded in his October 1998 statement that his 
pilonidal cyst was cured many years ago and it no longer 
bothered him.  Accordingly, the Board finds that there is no 
basis for the assignment of a compensable evaluation since 
March 24, 1993.

The Board has also considered other rating criteria with 
respect to this issue.  A 10 percent evaluation is warranted 
under Diagnostic Code 7804 for superficial scars that are 
tender and painful on objective demonstration, and under 
Diagnostic Code 7803 if the laceration is poorly nourished or 
ulcerated.  38 C.F.R. § 4.118.  The Board finds, however, 
that a compensable evaluation for post-operative residuals of 
a pilonidal cyst of the lower back are not warranted because 
the scarring is not shown to be painful or tender on 
objective demonstration, and there is no objective evidence 
of a poorly nourished or ulcerated scar.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803 and 7804.  Therefore, the Board 
concludes that a compensable rating for the residual scarring 
is not warranted under Diagnostic Codes 7803 and 7804.

The veteran contends that VA has not developed his claim 
pursuant to the duty to assist because he was not afforded an 
examination.  As discussed above, the RO attempted to 
schedule an examination at the prison, however, the veteran 
refused to be examined by prison physicians.  Furthermore, 
the prison officials and the VAMC refused to examine him 
essentially because they did not have the staff or the 
resources to do so.  Therefore, given that the RO made a 
reasonable, good faith effort to examine the veteran, the 
VA's duty to assist the veteran in developing his well-
grounded claim has been discharged.  Relevant evidence has 
been properly developed, and no further assistance is 
required to comply with VA's duty to assist.  

Moreover, the veteran declared in his October 1998 statement 
to the RO that the post-operative residuals of the pilonidal 
cyst no longer bothered him.  Instead, he essentially felt 
that he developed problems secondarily to the pilonidal cyst, 
and that he was entitled to compensation since his discharge 
from service and the time that his pilonidal cyst was cured.  
These secondary issues, however, are not before the Board.  
In any event, given that the veteran effectively concedes 
that the pilonidal cyst is cured, an examination is not 
necessary.  The Board notes that the relevance of any records 
sought must be demonstrated.  See Counts v. Brown, 6 Vet. 
App. 473, 476 (1994); Godwin v. Derwinski, 1 Vet. App. 419, 
425 (1991) (noting that the "duty to assist is not unlimited" 
and that "the duty to develop pertinent facts applies to 'all 
relevant facts'" (citation omitted) (emphasis added)).  
Therefore, the Board finds that, since the veteran concedes 
that the pilonidal cyst is cured, an examination is not 
relevant.

The veteran maintains that the RO should have taken further 
steps to obtain his private medical records from Doctors 
Mercer and Galbrath.  As noted, the RO sent requests for 
records to the addresses supplied by the veteran.  
Furthermore, he indicated in his statements that he was not 
sure of the location of the doctors.  Where a veteran 
acknowledges the unavailability of private medical records, 
the Board is not obligated under the duty to assist to seek 
them out.  See Counts at 477; Cf. Porter v. Brown, 5 Vet. 
App. 233, 237 (1993) ("VA had no duty to seek to obtain that 
which did not exist").  The RO met its duty by requesting the 
records from the physicians at the addresses supplied by the 
veteran, unfortunately, the doctors did not respond.  Simply 
put, the duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

To this end, the Board must deny the veteran's request, 
received by the RO in April 1999, that it delay a decision 
until after he is released from prison because he has not 
provided good cause.  For example, he has provided no 
additional evidence to warrant a delay.  The veteran 
indicated in his request that he would be released from 
incarceration in September 1999, and that upon release he 
would be able to assist his appeal.  Nevertheless, at the 
time of this decision, although he has presumably been 
released he has not submitted any additional evidence.  
Therefore, given that he has not provided good cause, the 
Board must deny his request to postpone a decision in this 
case.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as any 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (1999).

Finally, the Board also has considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).






ORDER

Entitlement to a compensable rating from March 24, 1993 for 
post-surgical residuals of a pilonidal cyst of the lower back 
is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

